ORDER

PER CURIAM.
AND NOW, this 27th day of March, 2013, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(lp Does the Superior Court decision markedly conflict with the plain wording of section 3105(c) of the divorce code, 23 Pa.C.S.A. § 3105(c)?
(1) Does the Superior Court decision markedly conflict with a series of other decisions of the Superior Court, including Sorace v. Sorace, *628440 Pa.Super. 75, 655 A.2d 125 (1995); Gaster v. Gaster, 703 A.2d 513 (Pa.Super.1997); McMahon v. McMahon, 417 Pa.Super. 592, 612 A.2d 1360 (1992) (en banc); Peck v. Peck, 707 A.2d 1163 (Pa.Super.1998) and Miller v. Miller, 2009 PA Super 197, 983 A.2d 736 (2009)?